DETAILED ACTION
This is a Notice of Allowability based on the 16/295,262 application response filed on 05/14/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Graham on 06/03/2021.

The application has been amended as follows: 
In Specification, Page 3 of 12 Lines 2-3 “ A rear block is removably connected to the rear longitudinal member” has been amended to --- A rear block  is removably connected to the forward longitudinal member ---
In Specification, Page 5 of 12 Lines 8-9 “ A rear block 13 is removably connected to the rear longitudinal member 15” has been amended to ---A rear block 13 is removably connected to the forward longitudinal member 14---
In Claim 1 Line 13, the limitation “said rear longitudinal member” has been amended to ---said forward longitudinal member
In Claim 1 Line 15, the limitation “said left or right sides” has been amended to ---said left or right sides of the forward longitudinal member---
In Claim 4 Lines 7, the limitation “said top top side” has been amended to ---said top side--- 
In Claim 4 Line 7, the limitation “said rear longitudinal member” has been amended to ---said forward longitudinal member---
In Claim 4 Line 12, the limitation “said rear longitudinal member” has been amended to ---said forward longitudinal member---


Allowable Subject Matter
Claims 1, 3-5, 7-13, and 21-28 are allowed.
The prior art of record Newton (US Patent No. 4,611,803), Lahmann (US Patent No. 5,616,102), Lawrence (US Patent Publication No. 2014/0221159), and Watry (US Patent No. 7,156,775) are the closest prior arts to the claimed invention but fails to teach each said longitudinal member has one respective right or left side hingedly connected such that said rear longitudinal member can assume an open position aligned with said forward longitudinal member and provide an expanded support length of said starting blocks device and assume a closed position adjacent but not aligned with said forward longitudinal member providing collapsed portability and a handle connected to said top side of said rear longitudinal member for hand held carrying of said starting blocks device


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784